Citation Nr: 9901977	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to June 
1974.  The veteran was rated incompetent for VA purposes by a 
September 17, 1996 letter and his spouse, Fonda M. Tubbs has 
been appointed as his fiduciary.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

A February 1995 VA outpatient neurology treatment record 
indicates that the veteran was being followed for organic 
brain syndrome.  The examiner commented that:

the organic brain syndrome may well be 
related to his history of previous head 
trauma that he received while in the 
service.  I do believe that his 
condition may well be service connected 
and I have encouraged his family to seek 
additional benefits.

The Board finds that the statement in the February 1995 VA 
outpatient record is an informal claim for service connection 
for organic brain syndrome.  38 C.F.R. § 3.157 (1998).  The 
Board finds that issue to be inextricably intertwined with 
the certified issues of service connection for PTSD and 
entitlement to individual unemployability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed. 

Furthermore, as the veteran has been determined incompetent 
for VA purposes, the appellant, as his guardian, should sign 
all documents pertaining to the veterans claim for VA 
benefits as well as a new VA Form 21-22 selecting 
representation, if so desired. 

Accordingly, this case is REMANDED for the following actions:

1. The RO must contact the appellant and 
determine whether she has requested that 
a service organization, if any, 
represent her.  The appellant should be 
provided with a VA Form 21-22, on which 
she can indicate her choice of 
representative, if she desires 
representation.  If she selects a 
representative who has not previously 
participated in this claim, that 
representative should be furnished with 
a supplemental statement of the case and 
with a reasonable opportunity to respond 
thereto.

2.  The RO should formally adjudicate 
the veterans entitlement to service 
connection for organic brain syndrome.  
If denied, the veteran should be 
informed of any determination by 
separate letter that includes 
notification of appellate rights.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
